DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
Claim Objections
Claims 1, 21, 29, 34, and 35 are objected to because of the following informalities: In claim 1, lines 12, 13, and 19, -planar- has been inserted before “inner”; In claim 1, -wherein- has been inserted at the end of line 23; In claims 21, 29, 34, and 35 (line 2), -at least two of the- has been inserted before “plurality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 18, 19, 32, 33, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 32 recite the limitation "at least two of the plurality of stop members" in line 1/2.  The antecedent basis for this limitation is confusing, since it is unclear if it is referring to the same “at least two” stop members as before (in the independent claim) or if these are different from that “at least two”.  Appropriate correction is required.
Claims 15 and 33 recite the limitation "the at least two of the plurality of stop members" in line 1/2.  The antecedent basis for this limitation is confusing, since it is unclear which “at least two” are being referred to (from the independent claim or the parent claim).  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trees, U.S. 2017/0312019 (hereinafter Trees) in view of Francischelli, U.S. 2006/0041254 (hereinafter Francischelli).
Regarding claims 1-4 and 20-22, Trees discloses (note figs. 1A-B and 8; paragraphs 130-134) an electrosurgical instrument (see abstract) comprising: a handle (106) with an actuating mechanism (114c); opposing jaw members (109a-b), each having a planar inner surface and a sealing electrode (111a-b); electrical connections (115) capable of connecting the instrument to a generator (101); and a plurality of stop members (‘806-808’ in fig. 8) having the claimed configuration (e.g., relative height causing non-uniform gap) that stop (at least initially – note fig. 8) relative movement of the jaws from an open position to a ‘closed position’ when tissue is being grasped.  However, Trees fails to explicitly disclose jaw members configured to flex when they are moved to the closed position and engage tissue such that the planar inner surface of each jaw member changes shape and a distance between the sealing electrodes is non-uniform.  Francischelli teaches (note fig. 1) a similar device comprising jaw members configured to ‘flex’ (e.g., the tissue-contacting inner surfaces of the jaw members are configured to flex) when they are moved to a closed position and engage tissue in a way that the inner surface of each jaw member changes shape and a distance between the inner surfaces is non-uniform (i.e., inner jaw surfaces flex upon jaw closure and tissue engagement - note paragraph 191).  This design is utilized “to facilitate conforming to the shape of the tissue to be ablated” (paragraph 191), which is known to result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the jaw members of Trees (i.e., their inner surfaces) to flex when they are moved to the closed position and engage tissue ‘such that’ (i.e., in a way that) the planar inner surface of each jaw member changes shape and a distance between the sealing electrodes is non-uniform.  This is because this modification would facilitate the conforming a device to the shape of the tissue to be ablated, thereby resulting in increased safety and efficiency.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure in this combination of references is capable of performing the intended use, then it meets the claim.
Regarding claims 5-7 and 23-25, Trees discloses (see above) an instrument comprising a plurality of stop members having the claimed configuration (e.g., relative height and number – note figs. 4 and 8; paragraph 37). 
Regarding claims 8-11 and 26-29, Trees discloses (see above) an instrument further comprising a track (304) for a cutting blade (305), wherein the plurality of stop members are disposed in the claimed (i.e., spaced) configuration (note figs. 3 and 8; paragraph 37), and wherein the stop member which is positioned most distally (306 – slightly distal to ‘307’ as seen in fig. 3) is a ‘single stop member’ that is positioned ‘at the end’ of the track.
Regarding claims 12, 13, 30, and 31, Trees discloses (see above) an instrument comprising a plurality of stop members having the claimed configuration (e.g., material – note paragraphs 132-133).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 14-19 and 32-37, Trees discloses (see above) an instrument comprising a plurality of stop members having the claimed configuration (e.g., relative height and diameter – note figs. 3 and 8; paragraph 37). 
  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that some of the limitations have not been met by Trees, Examiner respectfully disagrees.  More specifically, Examiner maintains that ‘806-808’ would meet the “stop member” limitation, due to its breadth (as can be seen in the interpretation above) and the breadth of the “closed position” limitation.  As mentioned previously (and as can be seen in fig. 8) these components hit the opposing jaw prior to ‘815’ and are rigid enough to initially stop relative jaw movement upon contact with the opposing jaw surface.  While Applicant has argued that these components are used solely for facilitating gripping in the reference, however Examiner asserts that this would not preclude them from also functioning as initial ‘stop members.’    
Regarding Applicant’s arguments that Examiner’s assertions are based on when no tissue is present, Examiner respectfully disagrees.  More specifically, Examiner maintains that these ‘stop members’ would still function as Examiner has described when tissue is present, due to the force applied to the stop members by the opposing jaw through the tissue (as is the case in most comparable devices, including Applicant’s Invention).  Examiner was merely describing an ideal scenario where the stop members came into direct contact with the opposing jaw, not implying that tissue must not be present for this interpretation to be proper. 
As stated previously, it should be noted (for the sake of clarity) that the planar inner surfaces are claimed as part of the jaws, and therefore when they ‘flex’ it can be said that the jaws also ‘flex’.  Furthermore, it could be said that the jaws ‘flex toward each other’ as they are moved/rotated to the closed position.  Therefore, in view of the above-cited interpretations, Examiner asserts that the claims have been met by the cited references as they are currently written.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794